Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
	Applicants amendment filed 11/22/2021 has been received and entered.  Claims 1-19 have been cancelled, claims 20-37 have been added.  
Claims 20-37 are pending.

Election/Restriction
Applicants do not specifically elect a group or species.  However, upon review of the method claims and system claims and as indicated in the interview, the claims provide for similar steps and do not appear to be a burden to examine together.  Accordingly, the restriction requirement and species election is withdrawn.
Claims 20-28 drawn to a sequence analysis system to evaluate read data to determine the presence of a variant and claims 29-37 drawn to a method of receiving DNA sequencing data of a genome and evaluating the data for the presence of a variant relative to a reference are currently under examination.

Priority
	This application filed 1/7/2019 claims benefit to US provisional application 62/614828 filed 1/8/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 32 is objected to because of the following informalities:  Claim 32 makes reference to Table 3 and limitations which can be recited in the claim itself.  MPEP 608.01 states that one must particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as his or her invention.   
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a computing module, configured to’ in claims 20 and 28 of the claims directed to the system.  In review of the specification, there is no specific module or computer that appears to be taught, and appears to be directed to any general purpose computer or processor that is capable of executing the instructions of the method as claimed.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, in independent claims 20 and 29 the recitation of in step (c) ‘simultaneously analyzing’ and it is unclear what is being performed at the same time that is considered simultaneous.  Review of the specification provides literal support for the limitation but no apparent guidance on what is being performed, and it appears that c) requires alignment and not simultaneous activities of analysis.  It is not clear if there are additional implied steps or requirements that define the metes and bounds of the analysis, or if it is simply comparing a reference to that of the subject.  Dependent claims fail to provide 
More clearly setting forth what is performed in this step would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claims 20 (system) and 29 (method) have been amended and are still generally directed to a method of associating regions of interest to loci and identifying potential alleles from sequence read data.  More specifically, the claims recite and require receiving sequence data, analyzing and evaluating the data based on homology from the subject to a reference, and producing a region of interest (suspected to represent a breakpoint in a sequence) based on the presence of a deletion or disruption in the expected sequence.  Dependent claims provide that the breakpoint is associated with a disease, such as cancer (listed in Table 3), and that the reference may be from a variety of sources
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process and a product.  In this case, the method is stored on a non-transitory medium or performed on a computer system.  
 concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element except the use of a computing module.  This judicial exception requires steps recited at high level of generality for the analysis of sequence data, and is not found to be a practical application of the judicial exception as broadly set forth.  In view of the evidence of the specification, it does not appear that the method steps materially affect the function of the module or require a specific module to practice the analysis steps.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of receiving or obtaining sequence data for the analysis steps.  As such, the claims do not provide for any additional element to consider under step 2B except to obtain data by know routine means.  With respect to the method and system that provides the use of a ‘computing module’ it is noted that in explaining the Alice framework, the 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction can be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare and analyze read data of sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  Dependent claims set forth additional steps which are more specifically 
In the instant case, the claims comprise steps of comparing sequences and is considered the judicial exception.  It is noted that while the claims set forth or imply information about the sequences being analyzed (that they are ‘mismatch types’ and represent potential breakpoints or  sequences at a loci/allele), this is only description of the data being analyzed and context and user defined.  As such, the instant claims set forth an inventive concept that are drawn only to an abstract process that only manipulates data and, therefore, are not directed to statutory subject matter.   Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing information (identify a probe that starts at a deletion or insertion) to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (identifying a repeat in read data that is present at a loci/allele) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are 20-37 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (2015-of record).
Independent claims 20 (system) and 29 (method) recite and require receiving sequence data, analyzing and evaluating the data based on homology from the subject to a reference, and producing a region of interest (suspected to represent a breakpoint in a sequence) based on the presence of a deletion or disruption in the expected sequence.  The claim requires steps of ‘receiving DNA sequence data from a subject and a reference, analyzing to determine mismatches /variant if present, determining there is a breakpoint if difference suggest a discontinuous sequence compared to a normal reference.  Dependent claims provide that the 
Smith et al. provide a comparison of several computer based programs to determine breakpoint resolution among several types of data sets.  Smith et al. teach that there a variety of variants known to be associated with disease including cancer.  In view of the rise and use of WGS, Smith et al. evaluate the ability of programs to accurately detect alterations in data sets, where the data sets represent a normal reference and various test scenarios. Smith et al. provide and overview of the factors that affect each of the programs accuracy and suggest the benefits of GROM-RD.  Smith et al. do not explicitly provide for the generic steps of the instant claims but provide that data sets with a control reference and test data set are received for analysis, with the reads from NGS are compared and evaluated for variation between the two and are able to identify a variety of variations including breakpoints.
Smith et al. do not state that the variations cluster for breakpoints, however given the guidance of the specification, it appears that cluster is used to indicate that the alteration exists in a common place in a read.  The occurrence alone is not sufficient but would be appreciated that the variant would exhibit sequence information consistent with a breakpoint for example for a deletion or rearrangement of a chromosomes.  Given the expectation of what a breakpoint mutation would look like in read data, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use the guidance of Smith et al.  to use computerized programs to detect variations between reference and subject read data.  Given the guidance and comparison of several programs, one having ordinary skill in the art would have been motivated to use GROM-RD if one expected breakpoints to exist given the results of Smith et al.  The programs tested are readily available and demonstrated that each function and have the ability to detect a variety of variations including breakpoints.  
Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph Woitach/Primary Examiner, Art Unit 1631